Citation Nr: 0407548	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  97-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Specifically, this matter comes from an August 
1996 rating decision, which denied service connection for 
PTSD, and a January 1998 rating decision, which denied 
entitlement to TDIU.  

This matter has been before the Board on three prior 
occasions.  When this matter was initially before the Board, 
in June 1998, the issue on appeal consisted of whether new 
and material evidence had been submitted to reopen the claim 
of service connection for PTSD and it was remanded to the RO 
for consideration of additional evidence and issuance of a 
supplemental statement of the case.  Thereafter, in December 
1998, the veteran perfected an appeal as to his claim of 
entitlement to TDIU.  By a July 2002 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for PTSD, the claim 
was reopened, and denied on the merits.  In addition, the 
Board denied the TDIU claim, determining that the veteran's 
service connected disabilities were not sufficiently severe 
so as to hinder his ability to obtain and retain employment.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2003 Order, the Court vacated the July 2002 decision 
of the Board and remanded the matter for readjudication 
consistent with the Joint Motion for Remand and to Stay 
Further Proceedings.  The matter again came before the Board 
in July 2003, at which time another remand was ordered 
pursuant to the veteran's request for a videoconference 
hearing.  Upon review of the claims file, the Board finds 
that the development described below must be accomplished 
prior to further adjudication by the Board.  

The Board acknowledges the June 2002 Notice of Disagreement 
(NOD) submitted on behalf of the veteran with respect to an 
April 2002 rating decision which granted service connection 
for bilateral hearing loss and pre tibial muscle hernia.  
Specifically, the NOD argues that VA has failed to comply 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  However, inasmuch as the April 2002 rating 
decision granted these claims, this rating decision 
represents a full award of the benefit sought and no further 
assistance in developing the facts pertinent to these issues 
is required.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Moreover, the June 2002 NOD does not 
contain a jurisdiction-conferring statement as to the down-
stream elements of effective date or compensation level.  
Thus, these issues are not currently in appellate status.  
Id.


REMAND

Establishing service connection for PTSD currently requires:  
(1) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a 
recognizable in-service stressor, to support the documented 
diagnosis of PTSD already of record, will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60,  
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

It is asserted by and on behalf of the veteran that he is 
presently diagnosed with PTSD and that this disorder is the 
result of stressors which occurred during his active military 
service in the Republic of Vietnam from 1967 to 1970.  The 
diagnoses of PTSD in the current record appear to be based 
upon consideration of the veteran's history, without adequate 
stressor corroboration in the claims file.  The Board notes 
that the veteran's written communications to the RO as well 
as his VA and private treatment records include recollections 
of incidents which he identified as stressful.  However, 
service personnel records already on file fail to 
substantiate the veteran's assertions and show no 
participation in any campaigns during his military career.  
Notwithstanding the veteran's service personnel records, it 
does not appear that additional attempts to verify the 
veteran's claimed stressors have been made.  Given the above, 
additional stressor development is indicated in this case.

As noted above, in its January 2003 Order, the Court granted 
a Joint Motion for Partial Remand and to Stay Further 
Proceedings.  This motion stated, in essence, that the 
veteran had not been adequately notified of the VCAA.  The 
Board notes that VA regulations have been revised to 
implement the statutory changes.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The Board notes, however, that the 
record does not show that the appellant has been properly 
notified of the evidence necessary for a favorable 
determination as to the issues on appeal.  

It is also significant to note that prior to the Court's 
order, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

Upon consideration of the foregoing, the Board finds that the 
veteran's claim of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD because the grant of service connection 
for PTSD could impact the veteran's eligibility for TDIU.  
See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
inextricably intertwined if the RO would have to reexamine 
the merits of a denied claim which is pending on appeal).  A 
claim which is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to 
the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors, such as 
names, locations, units assigned to, 
month and year, etc.  

3.  Regardless of whether the veteran 
responds to the request for stressors, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding the 
claimed stressors.  This summary, all 
stressor statements, DD Forms 214, the 
veteran's service personnel records, and 
any other supporting documents should be 
submitted to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150, for 
verification.  Any additional development 
recommended by those offices should be 
accomplished by the RO.  

4.  If, and only if, the claimed 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD and, if so, whether it is 
related to the verified stressor.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, and the examiner must be 
clearly told which stressor(s) has/have 
been verified.  If a medical diagnosis of 
PTSD cannot be made or if the examiner 
finds that any PTSD is not related to a 
claimed stressor(s), he or she should so 
indicate with a detailed explanation of 
such findings.  

If it is determined that the veteran has 
PTSD related to a claimed stressor(s), 
the examiner should provide an opinion 
concerning the effect of his PTSD, in 
addition to his service-connected right 
pre tibial muscle hernia, bilateral 
hearing loss, and tinnitus, on his 
employability.  All findings should be 
reported in detail, and a complete 
rationale must be provided for any 
opinion expressed.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




